Citation Nr: 1244189	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-39 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for chemical sensitivity.  

2.  Entitlement to service connection for porphyria.  

3.  Entitlement to service connection for fatigue.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in January 2011.  A transcript of the hearing has been associated with the claims file.  

Following the RO's last recent adjudication of the case, which was in a May 2009 Supplemental Statement of the Case (SSOC), the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Veteran contends that he has current disabilities due to chemical exposure during his active duty service.  Particularly, he testified at his January 2011 Board hearing that he worked in an aviation fuels division, where he was exposed to JP5, JP8, acetone, methanol, in addition to other solvents used for glassware cleaning.  Hr'g Tr. 4.  He also repainted fuel stations while in port, which involved chipping and grinding lead-based paint.  Hr'g Tr. 4.  

The Board observes that his DD Form 214 documents a military occupational specialty involving fuels.  There is also a performance evaluation from 1987 to 1988 noting that his duties involved aviation fuels sampling and analysis, in addition to being petty officer of the watch, beach guard, and shore patrol when deployed.  Additional evidence includes two witness statements from fellow service members confirming such activities.  Accordingly, the record indicates that it is more likely than not that the Veteran was exposed to aviation fuel during service.  By contrast, the objective evidence does not confirm painting activity involving lead based paint.  The Board finds, however, that the Veteran's own statements are credible, and some evidence indicating such exposure.  This finding is based on the evidence presently of record.  See, e.g., Bardwell v. Shinseki, 24 Vet. App. 36, (2010).

With this background in mind, the Board finds that remand is necessary for two reasons:  (1) to obtain outstanding evidence pertinent to the claims, and (2) to obtain a VA examination.   

With regard to the initial reason for remand, the record reveals substantial relevant non-VA evidence that remains outstanding and should be obtained.  Most pertinent, the available treatment records indicate that the Veteran had significant post-service chemical exposure as a laboratory technician, which resulted in an award of Workers Compensation and Social Security Administration (SSA) disability benefits.  The Workers Compensation and SSA records are not presently associated with the claims file, but are potentially relevant in the instant appeal.  

Similarly, the evidence currently of record includes non-VA medical records from (1) Dr. Boris at Mid Island Internal Medicine Consultants; and (2) Dr. Caddell.  These private treatment providers, in addition to the available VA treatment records, refer to other private treatment and evaluation, including at the Veteran's prior place of work.  The Veteran has submitted some private treatment records, including from Dr. Boris, but he should be provided an additional opportunity to identify (and submit authorization to obtain) all past treatment providers who may have additional records.  

With regard to the second remand reason, the Board finds that a VA examination is necessary to address the complex medical questions raised by this case.  Importantly, the evidence indicates that the Veteran likely had some degree of chemical and lead exposure during service, as discussed above.  Thus, an event in service in established.  Moreover, he is currently diagnosed with numerous medical disorders, which multiple chemical sensitivity (MCS); porphyria; osteopenia; hypercholesterolemia; hypogonadism; and a possible deficiency of several amino acids, as reported in a May 2007 letter from Dr. Boris.  In this same letter, Dr. Boris wrote that "he would recommend that the Veteran receive consideration for disability benefits from VA."  Lastly, a December 2010 letter from a private physician specializing in occupational and environmental health indicates that the Veteran's current disorders may be due to his lead exposure during service.  Accordingly, there is an indication that a present disability may be related to service.  

The Board observes that the May 2007 and December 2010 physicians' letters are inadequate to decide the case in the first instance.  See 38 U.S.C.A. § 5125.  First, the May 2007 letter is unclear as to whether it is solely addressing the Veteran's employability, or intending to convey a favorable nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Second, the December 2010 letter was based, in part, on an inaccurate factual basis.  Specifically, it indicates that the Veteran was exposed to lead from shipboard paint-grinding operations, which is not claimed by the Veteran (rather, he contends onshore activities).  Similarly, this letter does not mention the Veteran's significant post-service chemical exposure, which suggests that the physician had an incomplete factual basis.  See id.

Nonetheless, these physicians' letters indicates that there may be a relationship between the Veteran's service and the claimed disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the evidence currently of record satisfies the low threshold for determining when a VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As a final matter, the Board acknowledges that the evidence includes several VA treatment records indicating that the Veteran reported chemical exposure during the first Persian Gulf War; they also identify him as a Persian Gulf combat veteran.  Generally, VA has a duty to consider and develop a claim under all theories of entitlement.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  In this regard, service connection may be established under the provisions 38 C.F.R. § 3.317, where a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  The Persian Gulf War is defined by regulation as the time period from August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).  

Here, however, the Veteran's periods of service have been verified by the service department as October 1984 to October 1988, and these dates are binding on VA.  See, e.g., Venturella v. Gober, 10 Vet. App. 340, 341 (1997).  Thus, he does not have qualifying service as defined under 38 C.F.R. § 3.317 for consideration of compensation for disability due to undiagnosed illness and medically unexplained chronic multi-symptom illnesses.  Consequently, no further development is required as to this theory of entitlement.  

For the reasons discussed above, the case is REMANDED for the following action:

1. Send the Veteran a letter providing him the opportunity to identify the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.

The letter should also request that he sufficiently identify any and all Workers' Compensation claims he has submitted to any state or local agency since separation from service.

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent non-VA records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Take all necessary steps to contact the appropriate state or local Workers' Compensation agency(ies) to attempt to obtain any records pertinent to the Veteran's award or denial of Workers' Compensation benefits, including any decisions and/or determinations, and all supporting medical documentation upon which the decisions were based.  

4.  Take all necessary steps to contact SSA to attempt to obtain any records pertinent to the Veteran's award or denial of SSA benefits, including any decisions and/or determinations, and all supporting medical documentation upon which the decisions were based.  

5.  Obtain all of the Veteran's outstanding VA treatment records, including on an ongoing basis until the case is recertified to the Board.  

6.  The RO should contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete official military personnel record.  

7.  All attempts to fulfill the development specified in paragraphs 1-6 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

8.  After completing the requested development in paragraphs 1-7 above, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed disorders.  The examination should be performed by a hematologist, occupational health specialist, or other physician having a significant hematology background.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether the paper and electronic records were available for review.  The examiner is also asked to confirm his/her background in hematology, which is found necessary to adequately address the medical issues raised by the case.  Without such a background, the examiner is asked to identify his qualifications (by knowledge, skill, experience, training, or education) as an expert to address the questions raised below.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current disorder is causally related to any event or circumstance of his active service, particularly his exposure to jet fuel and/or lead during service.  The examiner is asked, for purposes of making this determination, to assume that he was exposed to jet fuel and lead during service.  

Also, in making this determination, the examiner's attention is directed to private physicians' statements from May 2007 and December 2010, which favorably relate the Veteran's present disorders to the circumstances of his service.  

The examiner is further asked to carefully consider the Veteran's own assertions that his present disorders are due to chemical and lead exposure during service.  The examiner should particularly discuss whether the chronology/continuity of the Veteran's reported symptoms and history are consistent with the nature of a current diagnosis due to chemical and/or lead exposure during service.  If the examiner determines that the Veteran's lay assertions are mistaken, the examiner should identify the medical reasons why his lay opinion is invalid.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated, plus any independent knowledge or research that supports the opinion.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


